Title: Richard Cranch to John Adams, 20 August 1783
From: Cranch, Richard
To: Adams, John



My Dear Brother
Boston the 20th of Augt. 1783

This will be convey’d to you by the Honble. Natl. Gorham Esqr. our late Speaker, who return’d this Summer from Congress in which he has Serv’d this Commonwealth as a Delegate, with great Ability and Honour. I hope he will, if possible, have a personal Interview with you, as he can doubtless throw much Light on many of the Transactions of that Body. The special Purpose for which Mr. Gorham now goes to Europe, is, to solicit Donations for the distressed Inhabitants of his native Town of Charlestown. You are well acquainted with the uncommon Sufferings that worthy Community has undergone by having all their Houses burnt, and a great part of their Moveables, by the British Army; and then forced to retire almost naked, and destitute, to every part of the State where any Provision could be made for their Support, either by private Charity, or by the Publick permitting them to be entertained for the present as the Poor of the Towns to which they were sent.
In this unhappy Condition most of the Inhabitants of Charlestown have remained ever since the time when that wanton Violence took place. Some of the former Inhabitants of that Town who yet retain some Property, have formed the laudable design of assisting in rebuilding the Town on a much more regular and elegant Plan than it stood on before it was burnt. An Act of the General Court has pass’d to enable them to lay out the new Streets commodiously and regularly, according to a Plan exhibited to the Legislature. The Honble. Mr. James Russell is among the foremost (notwithstanding his great Age) to bring forward the Rebuilding of the Town, and has earnestly requested his old Friend, our Father Smith, to write to you on the Subject. Father says he cannot write to you at present but wishes me to write. He says his Friend Mr. Russell is so engaged in raising up Charlestown (like the Phoenix from its Ashes) that he has scarce another Object on Earth for which he wishes to live.
The Plan, therefore, on which the Honble. Mr. Gorham now comes to Europe, is, to solicit Benefactions from the Rich and Generous, to assist the Poor of Charlestown (many of whome yet retain the small Spots of Ground on which their former Houses stood) in erecting such necessary Buildings, in the room of those that were burnt, as may enable them to return to their native Place, and enjoy with some degree of Independence, the common Blessings of Providence.
The manner in which you may best give Assistance in the prosecution of such a Plan, must be left entirely to your Prudence and Wisdom: But it is thought that the high Character you have so deservedly acquired both in Europe and America, would give great weight and encouragement to the Undertaking if it should meet with your approbation.
You know the Interest that Father Smith and the whole Family take in the Rebuilding of their native Town—it would be peculiarly pleasing to them if any thing of this sort should take place.
I wrote you the 26th. of June by Cousin Wm. Smith, who sail’d for London in Capt. Callahan; and two Letters of the 18th. of July, by Mr. Ben. Austin, who sail’d for London in Capt. Love, by him I sent you two Pamphlets containing some late Transactions of Congress—which I hope are come to hand. Your Mother and your Lady and Family are all well. Master Charles is just got well of the Meazels, he has had them favourably. Master Tommy was not at home, so that he has not catch’d them. The Ladies Adams, Dana, Warren, Quincy &c. drank Tea at our House last Monday, all well, and wishing for your Return to crown the other Blessings of Peace, in the procuring of which you have born so essential a Part. My Family and all our Connections are as well as usual, and desire to be remember’d to you. I am, with the highest Esteem, your affectionate Brother

Richard Cranch


Please to present my kindest Regards to your Son and to our worthy Friends Thaxter and Storer, and let them know that their Friends are all well. Your Lady has received your Letters of the 20th. and 30th. of May.
The Ship Lady Ann, Capt. Richard Chapman arriv’d here last Saturday Night, by which I rec’d a Letter from Mr. Eyma fils of Amsterdam, by which I perceive that he has sent me a considerable Consignment thro’ your recommendation, for which I thank you. You may please to inform him that I shall take the utmost care of his Interest, and make Sale of them as quick as possible. The Goods are not yet come on shore. I shall write him very particularly as soon as I have examined the Goods. Adieu.


